Gilbert, J.
The assignment of error in which it is attempted to raise constitutional questions for determination by this court does not in fact do so. No attempt is made to specify wherein the lengthy section of the act of the- legislature in question violates the sections of the constitution referred to. That part of the act quoted and claimed to be repugnant to certain sections of the constitution contains various and entirely distinct provisions of law. There is the provision as to the seizure by the sheriff or other arresting officer of the vehicle and liquors being transported. There are other provisions for the institution of condemnation proceedings in courts specified; for service of a copy of the petition in such condemnation proceedings; and as to who shall be made parties, and who shall be served. It is not indicated in the criticism upon the act which one of these provisions violates the constitutional provisions referred to, nor in what respect they are violated. The assignments of error, therefore, are too indefinite to raise a constitutional question which could give this court jurisdiction. There are no other assignments of error which bring the ease within the jurisdiction of this court; and accordingly the case is transmitted to the Court of Appeals for decision.

All the Justices concur, except Fish, G. J., absent.